      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   WAYLAND COLLINS, et al.                                                CIVIL ACTION


   VERSUS                                                                 NO. 18-7465


   JOHN C. BENTON, et al.                                                 SECTION: “G”(5)



                                    ORDER AND REASONS

      Before the Court is Plaintiffs Wayland Collins, Candy Kelly, and Alvin Polk’s (collectively,

“Plaintiffs”) “Omnibus Motion in Limine.” 1 Defendants John C. Benton d/b/a Q & M Motor

Transports, Mark Ingle, and Northland Insurance Company (collectively, “Defendants”) oppose

the motion. 2 Considering the motion, the memoranda in support and in opposition, the record,

and the applicable law, the Court grants the motion in part and denies the motion in part.

                                         I. Background

      On August 7, 2018, Plaintiffs filed a complaint against Defendants in this Court, seeking

recovery for injuries and property damages that Plaintiffs allegedly sustained in an automobile

accident. 3 According to the Complaint, on August 9, 2017, Plaintiff Wayland Collins was

operating a vehicle on Interstate 10 and, while exiting onto Interstate 510, he collided with an 18-

wheeler driven by Defendant Mark Ingle. 4 Plaintiffs allege that Defendant Mark Ingle was turning



       1
           Rec. Doc. 80.

       2
           Rec. Doc. 105.

       3
           Rec. Doc. 1 at 3.

       4
           Id.


                                                 1
       Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 2 of 32




onto Interstate 510 and negligently misjudged his clearance, resulting in the motor vehicle

incident at issue. 5 Plaintiffs additionally allege that Defendant Mark Ingle was cited for an

“improper lane change.” 6 Plaintiffs bring a negligence claim against Defendant Mark Ingle and

Defendant Q & M Transport, who is allegedly Defendant Mark Ingle’s principal under the

doctrine of respondeat superior. 7 Plaintiffs also bring claims against Defendant Northland

Insurance Company, who purportedly insured the 18-wheeler operated by Defendant Mark

Ingle. 8

       On November 13, 2018, the Court issued a scheduling order setting this case for trial on

October 21, 2019. 9 On June 11, 2019, approximately 10 months after the filing of the Complaint,

all parties jointly moved to continue the October 21, 2019 trial date and the accompanying

deadlines because Plaintiffs had recently underwent surgery and were in the process of being

treated by several physicians. 10 On June 17, 2019, this Court granted the parties’ motion for a

continuance because Plaintiffs appeared to not have reached maximum medical recovery at that

time. 11 Thereafter, the Court issued a new scheduling order setting this case for trial on January

27, 2020. 12




           5
               Id.

           6
               Id. at 4.

           7
               Id. at 5.

           8
               Id.

           9
               Rec. Doc. 17.

           10
                Rec. Doc. 23.

           11
                Rec. Doc. 25.

           12
                Rec. Doc. 27.


                                                2
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 3 of 32




      On November 19, 2019, Plaintiffs filed the instant motion in limine. 13 On November 26,

2019, Defendants filed an opposition to the instant motion in limine. 14 On December 10, 2019,

with leave of court, Plaintiffs filed a reply memorandum in further support of the motion in

limine. 15 On December 18, 2019, with leave of court, Defendants filed a supplemental opposition

to the motion in limine. 16 On December 30, 2019, with leave of court, Plaintiffs filed a

supplemental reply in further support of the motion in limine. 17

      On December 30, 2019, Plaintiffs moved to extend the time to amend pleadings in order to

add several defendants to this litigation. 18 On January 9, 2020, the Court granted Plaintiffs’

motion to extend the time to amend pleadings in order to permit Plaintiffs to add several

defendants to this litigation. As a result, all deadlines in this matter were continued. 19 The Court

issued a new scheduling order setting this case for trial on April 12, 2021. 20

                                     II. Parties’ Arguments

A.    Plaintiffs’ Arguments in Support of the Motion

      Plaintiffs move the Court to exclude seventeen various categories of evidence. 21 First,

Plaintiffs move to exclude any reference or evidence involving their receipt of collateral sources


       13
            Rec. Doc. 80.

       14
            Rec. Doc. 105.

       15
            Rec. Doc. 145.

       16
            Rec. Doc. 160.

       17
            Rec. Doc. 168.

       18
            Rec. Doc. 164.

       19
            Rec. Doc. 178.

       20
            Rec. Doc. 197.

       21
            Rec. Doc. 80-1.


                                                 3
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 4 of 32




of income or funds. 22 Plaintiffs state that the collateral source rule has been applied to income

received from “pensions, Social Security disability benefits, insurance benefits, and even

Medicare.” 23 Citing the collateral source rule, Plaintiffs state that Defendants should be precluded

from mentioning or introducing the following evidence: (i) Plaintiffs’ benefits from

hospitalization, medical, or other collateral insurance coverage; (ii) Plaintiffs’ services furnished

without charge; and (iii) Plaintiffs’ social security and pensions. 24

      Second, Plaintiffs argue that their “prior or subsequent claims, suits, or settlements” should

be excluded because the probative value of such evidence is substantially outweighed by its

prejudicial effects. 25 Third, Plaintiffs move to exclude any mention of jurors’ “insurance rates,

premiums[,] or medical bills” potentially increasing because of a damages award in this case. 26

Fourth, Plaintiffs move to exclude any evidence not previously disclosed in discovery. 27

      Fifth, Plaintiffs move to exclude any reference to “[t]he time and circumstances under

which plaintiff[s] employed [their] attorneys” because that information is irrelevant. 28 Sixth,

Plaintiffs move to exclude any reference involving whether their potential damages award will

be considered income under state and federal tax laws. 29 Seventh, Plaintiffs move to exclude all



       22
            Id. at 1.

       23
            Id. at 2.

       24
            Id. at 2–4.
       25
         Id. at 4. Plaintiffs address their prior claims and litigation in both their second request and seventeenth
       request. Id. at 4, 15. The arguments mostly overlap. The Court has considered each in full.

       26
            Id. at 4.

       27
            Id. at 5.

       28
            Id.

       29
            Id.


                                                        4
       Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 5 of 32




undisclosed studies that Defendants’ experts either performed or relied on when forming their

opinions. 30 Eighth, Plaintiffs move to exclude any discussions between Plaintiffs and their

counsel pursuant to the attorney-client privilege. 31 That includes any discussion regarding

counsel’s referrals for medical treatment. 32

      Ninth, Plaintiffs move to exclude the following inflammatory statements at trial: reference

to “tort reform,” “too many lawsuits,” “too much ligation in our country,” “jackpot justice,” or

Plaintiffs attempting to “win the lottery” in this matter. 33 Plaintiffs contend that such statements

are “inflammatory, irrelevant, unduly prejudicial, and impair [Plaintiffs’] ability to participate in

a fair and impartial trial.” 34

      Tenth, Plaintiffs move to exclude testimony from any deposition that Plaintiffs did not

attend or did not receive a reasonable opportunity to attend. 35 Eleventh, Plaintiffs seek a ruling

that no witness “may rely upon or refer to hearsay as the basis for any factual assertion or

opinion.” 36 Twelfth, Plaintiffs move to exclude any arrest record or questions involving Plaintiffs’

criminal history. 37 Thirteenth, Plaintiffs move to exclude any reference to Plaintiffs’ counsel




        30
             Id. at 6.

        31
             Id.

        32
             Id.

        33
             Id. at 6–7.

        34
             Id. at 7.
        35
          Id. Plaintiffs argue that any deposition testimony must be excluded if deemed hearsay under Louisiana
        Code of Evidence Article 801. Id. at 7–8. Plaintiffs state that no hearsay exception would apply to such
        deposition testimony. Id. at 8.

        36
             Id. Plaintiffs note that exceptions exist for experts. Id.

        37
          Id. In support, Plaintiffs cite multiple evidence laws under Louisiana law that are not applicable in federal
        court. Id. at 8–11.


                                                              5
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 6 of 32




advancing court costs or litigation expenses. 38

      Fourteenth, Plaintiffs move to exclude any evidence involving Plaintiffs’ cell phone

records. 39 Plaintiffs contend that their cell phone records are hearsay and irrelevant to the facts of

this case. 40 Plaintiffs additionally contend that Defendants will use the cell phone records to

prejudice and confuse the jury. 41

      Fifteenth, Plaintiffs request an order that before Defendants present any evidence related to

any motion in limine, Defendants first request an evidentiary ruling from the Court outside of the

jury’s presence. 42 In support, Plaintiffs cite Federal Rule of Evidence 103(d). Rule 103(d) states

that trial proceedings should be conducted, to the extent practicable, to prevent inadmissible

evidence from reaching the jury by any means. 43

      Sixteenth, Plaintiffs move to exclude any evidence concerning their prior injuries and

motor-vehicle collisions. 44 Plaintiffs note that the following prior injuries are at issue: (i) Alvin

Polk’s prior nose fracture, (ii) Wayland Collins’ prior back injuries, and (iii) Candy Kelly’s prior

ankle and foot injuries. 45




        38
             Id. at 11.

        39
             Id. at 13.

        40
             Id.

        41
             Id.

        42
             Rec. Doc. 80-1 at 14.

        43
             Fed. R. Evid. 103(d).

        44
             Id.

        45
             Id. at 14–15.


                                                   6
       Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 7 of 32




B.     Defendants’ Arguments in Opposition to the Motion

       Defendants oppose the Court excluding any evidence mentioned above. 46 First, Defendants

request that the Court not exclude evidence regarding certain collateral sources of income or

funds. 47 Defendants state that they “should be allowed to present evidence of the third-party

funding arrangements, of the discounted payments made to plaintiffs’ healthcare providers, and

of the reasonableness (or unreasonableness) of the charges made by each of plaintiffs’ healthcare

providers . . . .” 48

       In support, Defendants first point to the Louisiana Supreme Court’s opinion in Hoffman v.

21st Century North American Insurance Company. 49 The Court in Hoffman stated that “allowing

the plaintiff to recover an amount [that] he has not paid, and for which he has no obligation to

pay, is at cross purposes with the basic principles of tort recovery.” 50 Defendants then point to

the Louisiana Supreme Court’s opinion in Simmons v. Cornerstone Investments, LLC. 51 The

Court in Simmons stated that medical expenses “written off” by a provider is a “phantom charge

that [a] [p]laintiff has not ever paid nor one he will ever be obligated to pay.” 52

       Under those authorities, Defendants argue that the collateral source rule is tethered to

payments received by Plaintiffs. 53 Defendants note that Plaintiffs did not use their own health


         46
              Rec. Doc. 105.

         47
              Id. at 1.

         48
              Id. at 8.

         49
              Id. at 3 (citing Hoffman v. 21st Century N. Am. Ins. Co., 2014-2279 (La. 10/2/15), 209 So. 3d 702).

         50
              Hoffman, 209 So. 3d at 704.

         51
              Rec. Doc. 105 at 3.

         52
              Simmons v. Cornerstone Investments, LLC, 2018-0735 (La. 5/8/19), 282 So. 3d 199, 204.

         53
              Rec. Doc. 105 at 2.


                                                           7
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 8 of 32




insurance, Medicare, or Medicaid to pay their medical bills but instead accepted medical

treatment from physicians selected by their counsel. 54 Defendants additionally note that Plaintiffs

never made any payments directly toward the incurred medical bills. 55 The medical bills were

instead sold to a third-party funding company, Medport, at a discount price. 56 Yet Medport seeks

to recover the full value of the medical bills. 57 Defendants conclude that the collateral source

rule—as described in Hoffman, Simmons, and other cases—is inapplicable to Medport’s financial

arrangement with Plaintiffs’ treating physicians. 58

      Second, Defendants oppose excluding Plaintiffs’ “prior or subsequent claims, suits, or

settlements” because such evidence may be admissible for both substantive and impeachment

purposes. 59 Defendants contend that Plaintiffs were involved in prior accidents that resulted in

medical treatment. 60 Defendants maintain that evidence of Plaintiffs’ prior accidents, injuries,

claims, suits, or settlements is admissible under Federal Rules of Evidence 401, 402, and 403. 61

      Third, Defendants oppose excluding any suggestion that the jurors’ insurance rates,




       54
            Id
       55
            Id.

       56
            Id.

       57
            Id.

       58
            Id. at 8.

       59
            Id. at 9.
       60
         Id. Defendants also argue that evidence of other similar accidents is admissible under Federal Rule of
       Evidence 404(b). Id. at 10.

       61
          Id. Defendants also argue that they “do not seek to admit evidence of prior accidents, claims and lawsuits
       as reflective of plaintiffs being claims-minded.” Id. at 18. Defendants instead “seek to introduce such
       evidence on the basis that the facts and circumstances of the other accidents or incidents are ‘closely similar
       to the facts and circumstances at issue’ in this matter.” Id.


                                                         8
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 9 of 32




premiums, or medical bills may increase because of a damages award in this case. 62 Defendants

contend that Plaintiffs “do not offer any rule of evidence, statute or jurisprudence supporting their

argument.” 63

      Fourth, Defendants contend that Plaintiffs’ request to exclude evidence not previously

disclosed in discovery does not specify any particular witness or exhibit. 64 For that reason,

Defendants conclude that they cannot respond to Plaintiffs’ request. 65

      Fifth, Defendants oppose excluding evidence involving the circumstances under which

Plaintiffs employed their counsel. 66 Defendants represent that Plaintiffs retained their counsel,

Ms. Motta, within a day or two of the subject collision. 67 Defendants also represent that Ms. Motta

immediately referred each plaintiff to specific healthcare providers. 68 Defendants argue that

information is relevant to Plaintiffs’ credibility because they initially did not report any injuries

at the accident scene. 69

      Sixth, Defendants address excluding whether any potential damages award will be

considered income under state and federal tax laws. 70 Defendants simply request an appropriate




        62
             Id. at 10.

        63
             Id.

        64
             Id.

        65
             Id.

        66
             Id. at 11.

        67
             Id.

        68
             Id.

        69
             Id. Defendants also argue that information is relevant to the treating physicians’ biases in this case. Id.

        70
             Id. at 12.


                                                             9
     Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 10 of 32




jury instruction on the taxation issue.71

      Seventh, Defendants oppose excluding any undisclosed studies that Defendants’ experts

relied on when forming their expert opinions. 72 Defendants argue that Plaintiffs do not cite any

law supporting their request. 73 Nevertheless, Defendants note that they have complied with this

Court’s scheduling order and the Federal Rules of Civil Procedure by timely providing any

materials used by Defendants’ experts. 74

      Eighth, Defendants oppose excluding certain discussions between Plaintiffs and their

counsel. 75 Defendants argue that the attorney-client privilege only protects discussions that

facilitate legal advice. 76 Defendants maintain that a counsel’s referrals for healthcare, for

example, do not involve legal advice. 77

      Ninth, Defendants agree that inflammatory rhetoric should not be used at trial. 78 Yet

Defendants oppose excluding specific statements—such as “tort reform,” “too many lawsuits,”

“too much litigation,” “jackpot justice,” and “win the lottery.” 79 Defendants maintain that

Plaintiffs do not cite any caselaw showing that these statements are inflammatory. 80



       71
            Id.

       72
            Id.

       73
            Id.

       74
            Id.

       75
            Id.

       76
            Id. at 12–13.

       77
            Id.

       78
            Id. at 13.

       79
            Id.

       80
            Id.


                                               10
     Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 11 of 32




      Tenth, Defendants address excluding testimony from any deposition that Plaintiffs either

did not attend or did not receive a reasonable opportunity to attend. 81 Defendants state that they

will use any deposition testimony permitted under the Federal Rules of Evidence. 82

      Eleventh, Defendants oppose the Court ruling that “no witness may rely upon or refer to

hearsay as the basis for any factual assertion or opinion.” 83 Defendants maintain that hearsay

objections should be made and ruled upon at trial. 84

      Twelfth, Defendants oppose excluding any arrest record or questions involving Plaintiffs’

criminal history. 85 Defendants maintain that Plaintiffs erroneously cite Louisiana’s evidence

laws. 86 Defendants point out that the applicable rule, Federal Rule of Evidence 609(a), permits

certain criminal convictions to be introduced into evidence. 87 Yet, because Plaintiffs do not

reference any particular arrest or criminal record, Defendants contend that Plaintiffs’ request

should be denied. 88

      Thirteenth, Defendants oppose excluding any reference to Plaintiffs’ counsel advancing

court costs and litigation expenses. 89 Defendants point to their argument above—involving the




       81
            Id.

       82
            Id.

       83
            Id. at 13–14

       84
            Id.

       85
            Id. at 14.

       86
            Id.

       87
            Id.

       88
            Id.

       89
            Id.


                                                11
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 12 of 32




collateral source rule—to demonstrate why such advances should not be excluded. 90

      Fourteenth, Defendants oppose excluding evidence involving Plaintiffs’ cell phone

records. 91 Defendants argue that Plaintiffs’ cell phone records are relevant to Defendants’ fraud

defense. 92 Defendants submit that Plaintiffs staged the collision in question. 93 According to

Defendants, Plaintiffs’ cell phone records “establish connections to multiple other alleged fraud

claimants involved in extremely similar accidents in both location and circumstances . . . .” 94

      Fifteenth, Defendants address Plaintiffs’ request for evidentiary proceedings pursuant to

Federal Rule of Evidence 103(d). 95 Defendants simply state that they will comply with “all Orders

to this effect from this Honorable Court.” 96

      Sixteenth, Defendants address Plaintiffs’ prior motor-vehicle accidents and injuries. 97

Defendants argue that evidence of prior motor-vehicle accidents and injuries may be used to

demonstrate that the subject collision did not cause Plaintiffs’ injuries. 98

C.    Plaintiffs’ Reply Memorandum

      In the reply brief, Plaintiffs make two principal arguments in further support of the request




       90
            Id.

       91
            Id. at 15.

       92
            Id.

       93
            Id.

       94
            Id.

       95
            Id. at 16.

       96
            Id.

       97
            Id.

       98
            Id.


                                                  12
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 13 of 32




to exclude their receipt of collateral sources of income. 99 First, Plaintiffs argue that they owe the

full value of their medical bills to Medport because no discounts or write-offs have been procured

on their behalf. 100 Plaintiffs contend that their treating physicians sold their medical bills as an

account receivable to Medport. 101 Plaintiffs maintain that Medport’s liens require Plaintiffs to pay

the full value of their medical bills. 102

      Second, Plaintiffs respond to the authority cited in Defendants’ opposition. 103 Plaintiffs

contend that each authority involved workers compensation or some other irrelevant Louisiana

statute. 104 Plaintiffs then point to the recent decision in Thomas v. Chambers. 105 In that case,

another district judge in the Eastern District of Louisiana decided that the defendants could not

introduce evidence—involving Medport’s financial arrangement with the plaintiffs’ treating

physician—to argue that the plaintiffs’ recovery should be limited to the discounted rate paid by

Medport. 106 The court noted that the plaintiffs did not receive a benefit from the discount that

Medport negotiated and remained liable for the full value of the medical bills to Medport. 107 For

that reason, the court ruled that the defendants could not subtract the discount from a hypothetical




        99
             Rec. Doc. 145.

        100
              Id. at 2–3.

        101
              Id. at 3.

        102
           Id. at 2–3. Plaintiffs also argue that the purchase agreements—between Plaintiffs’ treating physicians
        and Medport—are irrelevant and should be excluded at trial. Id. at 4.
        103
              Id. at 5.

        104
              Id. at 5–6.

        105
              Id. at 8.

        106
              Thomas v. Chambers, No. CV 18-4373, 2019 WL 8888169, at *3 (E.D. La. Apr. 26, 2019) (Vance, J.).

        107
              Id.


                                                       13
     Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 14 of 32




damage award to the plaintiffs. 108 Plaintiffs in this case request the same outcome as in Thomas.109

D.    Defendants’ Supplemental Opposition

      Defendants filed a supplemental opposition to the instant motion in limine. 110 In the

supplemental opposition, Defendants argue that they should be permitted to offer evidence

involving the reasonable and customary value of Plaintiffs’ medical expenses. 111 Defendants

contend that Plaintiffs’ medical providers are charging unreasonable prices for medical

services. 112 Yet, because Louisiana law limits any medical provider to collecting reasonable

charges for medical services, the medical providers sell the inflated medical bills to Medport for

a discounted price. 113 Medport supposedly then attaches liens against the consumer for the full

value of the medical bills. 114 Defendants argue that Medport’s financial arrangement permits

Medport to circumvent the charging limits on medical providers under Louisiana law. 115

E.    Plaintiffs’ Supplemental Reply

      Plaintiffs make two principal arguments in their supplemental reply. 116 Plaintiffs first argue

that Louisiana law allows them to recover their medical expenses in full. 117 In support, Plaintiffs



       108
             Id.

       109
             Id.

       110
             Rec. Doc. 160.

       111
             Id. at 1.

       112
             Id. at 2–3.

       113
             Id. at 3.

       114
             Id. at 2–3

       115
             Id. at 3.

       116
             Rec. Doc. 168.

       117
             Id. at 5.


                                                 14
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 15 of 32




quote the Louisiana Fourth Circuit Court of Appeal’s language in Antippas v. Nola Hotel Group,

LLC.118 In Antippas, the court stated that “plaintiffs who have incurred medical expenses in good

faith and evidenced by a bill may recover for said expenses even under circumstances when such

treatment could be viewed as unnecessary.” 119 The court in Antippas additionally stated that “it

is error for the trier of fact to fail to award the full amount of medical expenses that are proven

by a preponderance of the evidence”—unless bad faith is present. 120 Accordingly, because

Plaintiffs allegedly did not receive any medical treatment in bad faith, Plaintiffs conclude that

they may receive damages for the full value of their medical bills. 121

      Second, Plaintiffs argue that Louisiana’s collateral source rule allows them to present the

full value of their medical bills at trial because Plaintiffs remain legally responsible for paying

the full value to Medport. 122 Plaintiffs contend that the collateral source rule “allows a [p]laintiff

to present the full value of treatment[] because barring the total would necessarily inure to the

benefit of the accused tortfeasor.” 123

                                              III. Legal Standard

A.    Relevancy and Prejudice

      Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of


        118
              Id.

        119
              Antippas v. Nola Hotel Grp., LLC, 2017-0798 (La. App. 4 Cir. 2/27/19), 265 So. 3d 1212, 1218.

        120
              Id.

        121
              See id.

        122
              Rec. Doc. 168 at 6–7.

        123
           Id. Plaintiffs argue that Hoffman’s exception to the collateral source rule is not applicable here. Id.
        Plaintiffs also contend that Defendants’ argument—that Plaintiffs could have used their medical
        insurance—is a red herring. Id. at 8.


                                                        15
     Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 16 of 32




consequence in determining the action.” Under Federal Rule of Evidence 402, relevant evidence

is admissible unless the United States Constitution, a federal statute, the Federal Rules of

Evidence or other rules prescribed by the Supreme Court provide otherwise. Pursuant to Federal

Rule of Evidence 403, “the court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” The Fifth Circuit instructs that “[t]he exclusion of evidence under Rule 403 should

occur only sparingly[.]” 124 “Relevant evidence is inherently prejudicial; but it is only unfair

prejudice, substantially outweighing probative value, which permits exclusion of relevant matter

under Rule 403.” 125

B.     Hearsay

      Under the Federal Rules of Evidence, hearsay is defined as “a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” 126 Hearsay is not admissible

unless a federal statute, the Federal Rules of Evidence, or “other rules prescribed by the Supreme

Court” provide otherwise. 127 After a party properly objects to the admission of evidence as

hearsay, the proponent of evidence bears the burden to show that statement is not offered as

hearsay or falls within an exception to the hearsay rule. 128

       124
             United States v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1993), cert. denied, 511 U.S. 1149 (1994).
       125
          Id. at 1115–16 (quoting United States v. McRae, 593 F.2d 700, 707 (5th Cir.), cert. denied, 444 U.S. 862
       (1979)).
       126
           Fed. R. Evid. 801(c)(1)–(2). Federal Rule of Evidence 801(d) further provides that opposing party’s
       statements and certain prior statements by declarant-witnesses used to impeach or rebut the witness are not
       hearsay.

       127
             Fed. R. Evid. 802.
       128
             See Bourjaily v. United States, 483 U.S. 171, 175 (1987) (“The preponderance standard ensures that
                                                         16
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 17 of 32




                                                  IV. Analysis

      1.           Collateral Sources of Income

      Plaintiffs move to exclude any reference or evidence involving their receipt of collateral

sources of income. 129 Plaintiffs state that the collateral source rule is applicable to income

received from “pensions, Social Security disability benefits, insurance benefits, and even

Medicare.” 130 Citing the collateral source rule, Plaintiffs state that Defendants should be

precluded from mentioning or introducing the following evidence: (i) Plaintiffs’ benefits from

hospitalization, medical, or other collateral insurance coverage; (ii) Plaintiffs’ services furnished

without charge; and (iii) Plaintiffs’ social security and pensions. 131

      The collateral source rule provides that “a tortfeasor may not benefit, and an injured

plaintiff’s tort recovery may not be reduced, because of monies received by the plaintiff from

sources independent of the tortfeasor’s procuration or contribution.” 132 Under this doctrine, “the

payments received from the independent source are not deducted from the award the [plaintiff]

would otherwise receive from the [tortfeasor].” 133 The collateral source rule allows a plaintiff “to

present the full value of treatment” because “barring the total would necessarily inure to the


       before admitting evidence, the court will have found it more likely than not that the technical issues and
       policy concerns addressed by the Federal Rules of Evidence have been afforded due consideration.”);
       Loomis v. Starkville Mississippi Pub. Sch. Dist., 150 F. Supp. 3d 730, 742–43 (N.D. Miss. 2015) (“Once a
       party has ‘properly objected to [evidence] as inadmissible hearsay,’ the burden shifts to the proponent of
       the evidence to show, ‘by a preponderance of the evidence, that the evidence [falls] within an exclusion or
       exception to the hearsay rule and was therefore admissible.’” (citations omitted)); see also Randle v. Tregre,
       147 F. Supp. 3d 581, 596 (E.D. La. 2015) (Africk, J.); Broad. Music, Inc. v. Tex Border Mgmt., Inc., No.
       10-2524, 2012 WL 4119111, at *4 (N.D. Tex. Sept. 18, 2012).

       129
             Rec. Doc. 80-1 at 1.
       130
             Id. at 2

       131
             Id. at 2–4.

       132
             Bozeman v. State, 03–1016, p. 9 (La.7/2/04), 879 So.2d 692, 698.

       133
             Id.


                                                        17
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 18 of 32




benefit of the accused tortfeasor.” 134 The underlying rationale is that “a tortfeasor should not

benefit by a reduction in damages from outside benefits provided to the plaintiff.” 135 The

collateral source rule “operates to exclude evidence of collateral benefits because it may unfairly

prejudice the jury.” 136

      To determine whether the collateral source rule excludes a payment, the Court must analyze

the specific nature of the payment. For instance, evidence of some insurance payments is excluded

by the collateral source rule, 137 but payments concerning “attorney-negotiated write-offs or

discounts” are not excluded by the collateral source rule. 138 Plaintiffs broadly seek to exclude the

following evidence: (i) Plaintiffs’ benefits from hospitalization, medical, or other collateral

insurance coverage; (ii) Plaintiffs’ services furnished without charge; and (iii) Plaintiffs’ social

security and pensions. 139 Yet the Court cannot determine whether any exception to the collateral

source rule applies here because Plaintiffs’ request is too abstract. Accordingly, Plaintiffs’ request

to exclude the three categories of evidence is denied. 140

      Finally, the Court notes that the parties spend a substantial portion of their briefs discussing

Medport purchasing Plaintiffs’ medical bills for a discounted price. Yet the instant motion in



          Whitley v. Pinnacle Entm’t, Inc. of Delaware, No. CV 15-00595-BAJ-RLB, 2017 WL 1051188, at *2
        134

        (M.D. La. Mar. 20, 2017) (Jackson, J.)

        135
           Dupont v. Costco Wholesale Corp., No. CV 17-4469, 2019 WL 5959564, at *2 (E.D. La. Nov. 13, 2019)
        (Lemmon, J.) (citing Bozeman, 879 So.2d at 698).

        136
              Thomas, 2019 WL 8888169, at *3 (internal citation omitted).

        137
              Bozeman, 879 So.2d at 698.

        138
              Hoffman, 209 So. 3d at 706.

        139
              Rec. Doc. 80-1 at 2–4.

        140
           Sheppard v. Liberty Mut. Ins. Co., No. 16-2401, 2017 WL 480601, at *1-2 (E.D. La. Feb. 2, 2017)
        (Vance, J.) (rejecting a request for a blanket ban on evidence of collateral sources because the motion did
        not identify any specific evidence that should be excluded).


                                                        18
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 19 of 32




limine does not specifically seek a ruling on Medport’s discounted payments. 141 Instead, the

instant motion simply states: “the specific issue with regard to any bills which were purchased by

Medport LA, was already ruled upon on November 13, 2019 by the Hon. Judge Mary Ann

Lemmon in the matter of Lisa Dupont v. Costco Wholesale Corp.” 142 That statement does not

specify what Plaintiffs seek to exclude—if anything. If Plaintiffs seek to exclude evidence

involving Medport’s discounted payments, they must file a motion in limine specifically

explaining which payments should be excluded.

      2.           Reference to Other Litigation Claims

      Plaintiffs move to exclude evidence concerning their “prior or subsequent claims, suits, or

settlements.” 143 Plaintiffs argue that their prior claims should be excluded because (i) it is

irrelevant and (ii) any probative value is substantially outweighed by the prejudicial effects. 144

On the other hand, Defendants argue that Plaintiffs’ prior claims should not be excluded because

they are relevant to the plaintiffs’ injury histories and medical causation. 145

      Here, this Court is not inclined to admit evidence of prior litigation simply to show

Plaintiffs’ purported litigiousness. Yet neither Plaintiffs nor Defendants address this evidentiary

issue with specificity. 146 Plaintiffs abstractly discuss prior litigation without mentioning any




       141
             Rec. Doc. 80; Rec. Doc. 80-1.

       142
             Rec. Doc. 80-1 at 4.

       143
             Id. at 4, 17.

       144
           Id. at 4. Plaintiffs’ seventeenth request—that their prior claims and litigation are irrelevant—is very
       similar to their second request. Id. at 4, 15. The Court addresses both requests in this section.

       145
             Rec. Doc. 105 at 9, 18.

       146
             Rec. Doc. 80-1 at 4, 17; Rec. Doc. 105 at 9, 18.


                                                         19
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 20 of 32




specific case or claim. 147 Moreover, Defendants’ opposition focuses on evidence related to prior

injuries and motor-vehicle collisions, but that argument addresses injuries and collisions—not

claims, litigation, and settlements. 148

      Because neither party enumerates any specific prior claim, the Court cannot determine

whether any prior claim (1) is relevant under Federal Rule of Evidence 401 and (2) passes the

balancing test under Federal Rule of Evidence 403. Plaintiffs’ prior claims or litigation may be

probative of whether Plaintiffs staged the subject collision. The Court will deny Plaintiffs’

abstract request, but Plaintiffs may raise this issue again at trial, if necessary.

      3.           Impact on Jurors’ Insurance Rates, Premiums, and Medical Bills

      Plaintiffs move to exclude any suggestion that the jurors’ “insurance rates, premiums[,] or

medical bills” may increase because of a damages award in this case. 149 Defendants contend that

Plaintiffs’ request should be denied because they “do not offer any rule of evidence, statute or

jurisprudence supporting their argument.” 150

      Federal district courts have found that a “juror’s beliefs that he or she has a pecuniary

interest in the outcome of the case is prejudicial to the issue of damages.” 151 Furthermore, such

evidence has limited probative value. Therefore, the Court finds that the probative value of this

evidence is substantially outweighed by a danger of unfair prejudice. Accordingly, the Court will

exclude any suggestion that jurors’ “insurance rates, premiums[,] or medical bills” may increase


        147
              Rec. Doc. 80-1 at 4, 17.

        148
              Rec. Doc. 105 at 9, 18.

        149
              Rec. Doc. 80-1 at 4.

        150
              Rec. Doc. 105 at 10.

        151
           Bourg v. Fireman's Fund Ins. Co., No. CIV.A. 99-1066, 2000 WL 14681, at *2 (E.D. La. Jan. 6, 2000)
        (Clement, J.).


                                                    20
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 21 of 32




because of a damages award in this case.

      4.            Undisclosed Witnesses and Exhibits

      Plaintiffs move to prohibit Defendants from mentioning any evidence not previously

disclosed in discovery. 152 Defendants contend that they cannot adequately respond because

Plaintiffs do not specifically request exclusion of any particular witness or exhibit.153

      Here, this Court’s pretrial notice specifically states that no witness or exhibit may be used

at trial unless properly disclosed to the opposing party (excluding impeachment evidence). 154

Both parties must comply with the Court’s pretrial notice. In any event, because Plaintiffs do not

specifically enumerate any undisclosed evidence or witness that Defendants will use at trial,

Plaintiffs’ abstract request is denied.

      5.            Employment of Counsel

      Plaintiffs move to exclude any reference to the circumstances under which Plaintiffs

employed their attorneys. 155 Plaintiffs contend that it is irrelevant when or why Plaintiffs hired

their counsel. 156 On the other hand, Defendants argue that Plaintiffs retained their counsel, Ms.

Motta, within a day or two of the subject collision.157 Ms. Motta allegedly then referred Plaintiffs

to specific healthcare providers. 158 Defendants contend that this information is relevant to




        152
              Rec. Doc. 80-1 at 5.

        153
              Rec. Doc. 105 at 10.

        154
              Rec. Doc. 197-1 at 5.

        155
              Rec. Doc. 80-1 at 5.

        156
              Id.

        157
              Rec. Doc. 105 at 11.

        158
              Id.


                                                 21
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 22 of 32




Plaintiffs’ credibility because they initially did not report any injury at the accident scene. 159

      The Court cannot currently determine whether such information will be relevant at trial.

Nor can the Court determine whether the information will be more prejudicial than probative

under Federal Rule of Evidence 403. Defendants suggest that this evidence may be relevant for

impeachment purposes. Plaintiffs fail to cite any statute, evidence rule, or caselaw to support their

motion. Accordingly, Plaintiffs’ request is denied. The Court will revisit this issue at trial, if

necessary.

      6.            Reference to State and Federal Income Tax

      Plaintiffs move to exclude any suggestion whether their potential damages award will be

considered income under state and federal tax laws. 160 Defendants request an appropriate jury

instruction on the taxation issue. 161 Louisiana’s “appellate courts have approved a district court’s

use of a jury instruction on [taxation], but have also approved a district court’s refusal to so

instruct the jury.” 162 The Court will defer ruling on this request until proposed jury instructions

are submitted to the Court.

        7.          Undisclosed Expert Studies

      Plaintiffs move to exclude any undisclosed study that Defendants’ experts used to form

their opinions. 163 Defendants argue that Plaintiffs do not cite any law or jurisprudence supporting




        159
              Id.

        160
              Rec. Doc. 80-1 at 5.

        161
              Rec. Doc. 105 at 12.

        162
              Bourg, 2000 WL 14681, at *2 (citing Croce v. Bromley Corp., 623 F.2d 1084, 1096-98 (5th Cir. 1980)).

        163
              Rec. Doc. 80-1 at 6.


                                                        22
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 23 of 32




such a request. 164

      Plaintiffs’ request is covered by Federal Rules of Civil Procedure 26(a)(2)(B) and 37(c).

Indeed, Rule 26(a)(2)(B)(ii) requires an expert to include in his or her report “the facts or data

considered” in forming the expert opinion. 165 Rule 37(c) states that if a party does not disclose

that information in accordance with Rule 26(a), the party may not use that information at trial

unless that party’s failure to disclose was substantially justified or harmless. 166 Nevertheless,

because Plaintiffs do not specifically identify any undisclosed study or impermissible expert

testimony, Plaintiffs’ abstract request is denied. Plaintiffs’ request may be reasserted at trial, if

necessary.

        8.          Attorney-Client Privilege

      Plaintiffs move to exclude all discussions between Plaintiffs and their counsel. 167 That

request includes discussions regarding counsel’s referrals for medical treatment. 168 Plaintiffs

contend that such discussions may not be introduced at trial because they are protected under the

attorney-client privilege. 169 In opposition, Defendants argue that the attorney-client privilege only

protects discussions that facilitate legal advice. 170 Defendants contend that counsel’s referrals for

healthcare do not involve legal advice. 171


        164
              Rec. Doc. 105 at 12.

        165
              Fed. R. Civ. P. 26(a)(2)(B)(ii).

        166
              Fed. R. Civ. P. 37(c).

        167
              Rec. Doc. 80-1 at 6.

        168
              Id.

        169
              Id.

        170
              Rec. Doc. 105 at 13.

        171
              Id.


                                                 23
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 24 of 32




      In a diversity case, state law provides the applicable law of attorney-client privilege. 172

Louisiana Code of Evidence article 506(B) provides that “[a] client has a privilege to refuse to

disclose, and to prevent another person from disclosing, a confidential communication, whether

oral, written, or otherwise, made for the purpose of facilitating the rendition of professional legal

services to the client.” “The purpose of the privilege is to encourage the client to confide fully in

his counsel without fear that his disclosures could be used against him by his adversaries.” 173

“The party seeking to assert the attorney-client privilege has the burden of proving that the

privilege is applicable.” 174

      Here, Plaintiffs seek to exclude communications that may not necessarily be protected by

the attorney-client privilege. On one hand, if Plaintiffs’ communications with their counsel

involving healthcare referrals facilitated legal advice, the communications would be protected

under Article 506(B). On the other hand, if the communications were not related to legal issues

and instead involved only healthcare referrals, the communications would not be protected under

Article 506(B). Yet, in either scenario, the fact that Plaintiffs’ counsel referred them to a

healthcare provider is not covered by Article 506(b) because such evidence does not disclose

confidential communications. Plaintiffs simply fail to enlighten the Court on any specific

communication that is privileged. Because the Court cannot determine which specific

communications Plaintiffs seek to exclude, their request is denied and may be reasserted at trial

if necessary.




        172
              Exon Mobil Corp. v. Hill, 751 F.3d 379, 381 (5th Cir. 2014).

          Bridlington Co., L.L.C. v. S. Disposal Servs., L.L.C., 51,138 (La. App. 2 Cir. 2/15/17); 216 So. 3d 219,
        173

        223 (internal citations omitted).

        174
              Id.

                                                         24
     Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 25 of 32




       9.          Inflammatory Rhetoric by Counsel

      Plaintiffs move to exclude the following inflammatory statements at trial: reference to “tort

reform,” “too many lawsuits,” “too much ligation in our country,” “jackpot justice,” and winning

“the lottery” in this matter. 175 Plaintiffs argue that such statements are inflammatory, irrelevant,

and unduly prejudicial. 176 Defendants contend that Plaintiffs do not cite any caselaw stating that

such statements are inflammatory. 177

      The hypothetical statements quoted above—or any variation of them—are not relevant

under Federal Rule of Evidence 401. The hypothetical statements could only be used to inflame

the jury. Further, even if the hypothetical statements could be deemed relevant, their probative

value is substantially outweighed by their prejudicial effects under Federal Rule of Evidence 403.

Plaintiffs’ request to exclude the above-mentioned hypothetical statements, or any variation, is

granted.

       10.         Deposition Testimony

      Plaintiffs move to exclude testimony from any deposition that Plaintiffs did not attend or

did not receive a reasonable opportunity to attend. 178 In support, Plaintiffs cite the Louisiana Code

of Civil Procedure and the Louisiana Code of Evidence. 179 Defendants note that those laws do

not apply in federal court. Defendants intend to use any deposition testimony permitted under the



       175
             Rec. Doc. 80-1 at 6–7.
       176
             Id. at 7.

       177
             Rec. Doc. 105 at 13.

       178
             Rec. Doc. 80-1 at 7.

       179
             Id.


                                                 25
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 26 of 32




Federal Rules of Evidence. 180

      Here, the pertinent federal rule is Federal Rule of Civil Procedure 32(a). Rule 32(a)(1) states

that a party may not use deposition testimony unless the opposing party was either present when

the deposition was conducted or had reasonable notice of the deposition. Yet, under Rule 32(a)(2),

“[a]ny party may use a deposition to contradict or impeach the testimony given by the deponent

as a witness” at trial. Here, Plaintiffs fail to specify any deposition testimony that violates Rule

32. In fact, Plaintiffs fail to specify any deposition testimony at all. Plaintiffs’ abstract request to

exclude deposition testimony is denied. Plaintiffs’ request may be reasserted at trial if necessary.

        11.         Inadmissible Hearsay

      Plaintiffs seek a ruling that “no witness may rely upon or refer to hearsay as the basis for

any factual assertion or opinion.” 181 Defendants contend that request does not seek to exclude

testimony from any particular witness. 182 Defendants maintain that Plaintiffs’ request should be

denied as premature. 183

      Here, Plaintiffs’ request fails to enumerate any specific evidence that constitutes

inadmissible hearsay. 184 Plaintiffs basically request a ruling that the Court will correctly apply

the Federal Rules of Evidence at trial. The Court is well aware of the Federal Rules of Evidence.

Plaintiffs’ request for such a ruling is denied.

        12.         Plaintiffs’ Criminal History



        180
              Id.

        181
              Rec. Doc. 80-1 at 8. Plaintiffs note that exceptions exist for experts. Id.

        182
              Rec. Doc. 105 at 13.

        183
              Id. at 14.

        184
              Rec. Doc. 80-1 at 8.


                                                            26
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 27 of 32




      Plaintiffs move to exclude any arrest record or questions concerning Plaintiffs’ criminal

history. 185 In support, Plaintiffs cite multiple Louisiana evidence laws that are not applicable in

federal court. 186 Defendants point out that the applicable rule, Federal Rule of Evidence 609(a),

permits certain criminal convictions to be introduced into evidence. 187 Defendants argue that

Plaintiffs’ request should be denied because they do not reference any particular arrest or criminal

record. 188

      Federal Rule of Evidence 609(a) permits a party to attack a witness’s character for

truthfulness with evidence of a criminal conviction. 189 Under Rule 609(a)(1), if a crime was

punishable by death or by imprisonment for more than one year, such evidence “must be admitted,

subject to Rule 403, in a civil case . . . in which the witness is not a defendant.” 190 Moreover,

under Rule 609(b), if a crime involved a dishonest act or false statement, such evidence must be

admitted regardless of the punishment. 191

      Here, Plaintiffs request a blanket exclusion of their prior criminal history. 192 Plaintiffs do

not mention any specific crime, arrest, or conviction. 193 Consequently, the Court cannot apply

Rule 609 to determine whether Plaintiffs’ prior criminal history is admissible. Plaintiffs’ request


        185
              Id.

        186
              Id.

        187
              Rec. Doc. 105 at 14.

        188
              Id.

        189
              Fed. R. Evid. 609(a).

        190
              Fed. R. Evid. 609(a)(1).

        191
              Fed. R. Evid. 609(b).

        192
              Rec. Doc. 80-1 at 8–9.

        193
              Id.


                                                 27
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 28 of 32




is denied. Plaintiffs may re-urge this issue at trial when specific prior criminal history is provided

to the Court.

        13.         Plaintiffs’ Counsel Advancing Court Costs

      Plaintiffs move to exclude any reference to Plaintiffs’ counsel advancing court costs and

litigation expenses. 194 Plaintiffs argue that the collateral source rule and Federal Rule of Evidence

403 prohibit any reference to Plaintiffs’ counsel advancing court costs and litigation expenses. 195

Defendants oppose that request, but they do not provide a separate argument concerning

Plaintiffs’ counsel advancing court costs or litigation expenses. 196 Instead, Defendants merely

repeat their argument that the collateral source rule does not apply to Medport’s purchase of

Plaintiffs’ medical expenses. 197

      Here, Plaintiffs’ instant request addresses their counsel advancing court costs and other

litigation expenses—not only medical expenses. Court costs and other litigation expenses cannot

be used to assess any potential special damages awarded to Plaintiffs. 198 Defendants neither

explain how Plaintiffs’ counsel advancing court costs and litigation expenses are relevant under

Federal Rule of Evidence 401 nor how such advances pass the balancing test under Federal Rule

of Evidence 403. Accordingly, Defendants may not refer to Plaintiffs’ counsel advancing court

costs or litigation expenses at trial.

      Yet the Court notes that this ruling does not apply to attorney-negotiated write-offs of



        194
              Id. at 11.

        195
              Id. at 11–12.

        196
              Rec. Doc. 105 at 14.

        197
              Id.

        198
              Thomas, 2019 WL 8888169, at *8.


                                                 28
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 29 of 32




Plaintiffs’ medical expenses. The Louisiana Supreme Court has clearly stated that attorney-

negotiated write-offs of medical expenses are not covered by the collateral source rule. 199

        14.         Plaintiffs’ Cell Phone Records

      Plaintiffs move to exclude any evidence involving Plaintiffs’ cell phone records. 200

Plaintiffs contend that their cell phone records are hearsay and irrelevant to the facts of this

case. 201 Plaintiffs also contend that Defendants will use the cell phone records to confuse and

prejudice the jury. 202

      Defendants oppose excluding Plaintiffs’ cell phone records. 203 Defendants submit that

Plaintiffs staged the subject collision. 204 Defendants assert that Plaintiffs’ cell phone records

“establish connections to multiple other alleged fraud claimants involved in extremely similar

accidents in both location and circumstances.” 205

      Plaintiffs’ cell phone records are at minimum relevant to Defendants’ defense that they are

not at fault for the subject collision. Plaintiffs’ request to exclude all of their cell phone records

is denied. The Court will rule on the admissibility of specific cell phone records at trial, if



        199
            In Hoffman v. 21st Century North American Insurance Company, the plaintiff’s attorney negotiated a
        discount on the client’s medical bills. Hoffman, 209 So. 3d at 706. The court declined to apply the collateral
        source rule to the attorney-negotiated discount. Id. The court reasoned that “allowing the plaintiff to recover
        an amount for which he has not paid, and for which he has no obligation to pay, is at cross purposes with
        the basic principles of tort recovery in our Civil Code.” Id. The court concluded that a defendant cannot be
        “held responsible for any medical bills or services the plaintiff did not actually incur and which the plaintiff
        need not repay.” Id.

        200
              Rec. Doc. 80-1 at 13.

        201
              Id.

        202
              Id.

        203
              Rec. Doc. 105 at 15.

        204
              Id.

        205
              Id.


                                                         29
      Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 30 of 32




necessary.

        15.         Evidentiary Proceedings for Contested Evidence

       Plaintiffs request an order that before Defendants present any evidence related to any

motion in limine, Defendants first request an evidentiary ruling from the Court outside of the

jury’s presence. 206 Defendants simply respond that they will comply with “all [o]rders to this

effect.” 207

       Here, the Court requiring Defendants to request an evidentiary ruling on evidence it

previously addressed would waste time, delay proceedings, and defeat the purpose of pretrial

motions in limine. Plaintiffs’ overinclusive request is denied. Yet, if Defendants desire to

introduce evidence within a category that the Court has excluded in an order, they must first

request a ruling that the evidence is not subject to that order. Then, if necessary, the Court will

rule on the evidentiary issue outside of the jury’s presence.

       16.          Plaintiffs’ Prior Injuries and Motor-Vehicle Accidents

       Plaintiffs move to exclude any evidence concerning their prior injuries and motor-vehicle

collisions. 208 Plaintiffs note the following prior injuries are at issue: (i) Alvin Polk’s prior nose

fracture, (ii) Wayland Collins’ prior back injuries, and (iii) Candy Kelly’s prior ankle and foot

injuries. 209 Plaintiffs contend that these injuries are unrelated to the instant motor-vehicle

collision. 210 Plaintiffs also contend that they were asymptomatic before the instant motor-vehicle



        206
              Rec. Doc. 80-1 at 14.

        207
              Rec. Doc. 105 at 16.

        208
              Rec. Doc. 80-1 at 14–15.

        209
              Id.

        210
              Id.


                                                 30
     Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 31 of 32




collision. 211 In opposition, Defendants contend that Plaintiffs have been involved in prior

accidents that resulted in medical treatment. 212 Defendants maintain that Plaintiffs’ prior injuries

and accidents are relevant to medical causation. 213

      Evidence involving a party’s similar injuries before the subject collision is relevant because

it addresses whether the subject collision in fact caused the injuries in question. Plaintiffs cite

Rodrigue v. Wood Group PSN to argue that “prior injuries are not a defense if [a] plaintiff was

asymptomatic and th[e] incident served to aggravate a pre-existing condition.” 214 Plaintiffs assert

that their pre-existing injuries were asymptomatic before the subject collision. 215 By contrast,

Defendants state that Plaintiff Alvin Polk had a pre-existing disc herniation at the C3-4 level—

the same level that Mr. Polk received surgery on after the subject collision. 216

      Neither party presents any evidence nor citations supporting their assertions. 217 As a result,

the Court cannot determine whether Plaintiffs’ pre-existing similar injuries were asymptomatic.

Plaintiffs’ motion for a blanket ban on such evidence is denied.

                                                V. Conclusion

      Considering the foregoing reasons,




       211
             Id.

       212
             Rec. Doc. 105 at 17.

       213
             Id. at 17.

       214
             Rec. Doc. 80-1 at 14.

       215
             Id. at 14–15.

       216
             Rec. Doc. 105 at 17.

       217
             Rec. Doc. 80-1 at 14–15; Rec. Doc. 105 at 17.


                                                        31
     Case 2:18-cv-07465-NJB-MBN Document 224 Filed 07/02/20 Page 32 of 32




      IT IS HEREBY ORDERED that Plaintiffs Wayland Collins, Candy Kelly, and Alvin

Polk’s “Omnibus Motion in Limine” 218 is GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that the motion is GRANTED to the extent it seeks to

exclude the following categories of evidence: (1) any suggestion that the jurors’ “insurance rates,

premiums[,] or medical bills” may increase because of a damages award in this case; (2)

inflammatory statements at trial such as reference to “tort reform,” “too many lawsuits,” “too

much ligation in our country,” “jackpot justice,” and winning “the lottery” in this matter; and (3)

Plaintiffs’ counsel advancing court costs or litigation expenses. 219 The motion is DENIED in all

other respects.

                                    2nd day of July, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                                                _________________________________
                                                                NANNETTE JOLIVETTE BROWN
                                                                CHIEF JUDGE
                                                                UNITED STATES DISTRICT COURT




       218
             Rec. Doc. 80.

       219
             This ruling does not apply to attorney-negotiated write-offs of Plaintiffs’ medical expenses.


                                                          32
